Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Advantage Announces 2nd Quarter Results, Conference Call & Webcast on August 15, 2007 CALGARY, Aug. 14 /CNW/ - Advantage Energy Income Fund (TSX: AVN.UN) ("Advantage" or the "Fund") is pleased to announce its unaudited operating and financial results for the first quarter ended June 30, 2007. A conference call will be held on Wednesday August 15, 2007 at 9:00 a.m. MST (11:00 a.m. EST). The conference call can be accessed toll-free at 1-866-334-3876. A replay of the call will be available from approximately 2:00 p.m. EST on August 15, 2007 until approximately midnight, August 29, 2007 and can be accessed by dialing toll free 1-866-245-6755. The passcode required for playback is 486433. A live web cast of the conference call will be accessible via the Internet on Advantage's website at www.advantageincome.com. << Financial and Operating Highlights Three Three Six Six months months months months ended ended ended ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Financial ($000) Revenue before royalties $ 125,075 $ 80,766 $ 260,577 $ 167,667 per Trust Unit(1) $ 1.10 $ 1.29 $ 2.35 $ 2.76 per boe $ 50.69 $ 48.48 $ 51.31 $ 51.42 Funds from operations $ 62,634 $ 42,281 $ 128,279 $ 88,911 per Trust Unit(2) $ 0.54 $ 0.62 $ 1.13 $ 1.41 per boe $ 25.38 $ 25.39 $ 25.26 $ 27.27 Net income $ 4,531 $ 23,905 $ 4,872 $ 39,869 per Trust Unit(1) $ 0.04 $ 0.38 $ 0.04 $ 0.66 Distributions declared $ 52,096 $ 53,498 $ 102,302 $ 97,957 per Trust Unit(2) $ 0.45 $ 0.75 $ 0.90 $ 1.50 Payout ratio (%) 83% 127% $ 80% $ 110% Expenditures on property and equipment $ 25,678 $ 27,782 $ 75,374 $ 48,771 Working capital deficit(3) $ 11,512 $ 13,774 $ 11,512 $ 13,774 Bank indebtedness $ 377,812 $ 500,837 $ 377,812 $ 500,837 Convertible debentures (face value) $ 180,725 $ 180,795 $ 180,725 $ 180,795 Operating Daily Production Natural gas (mcf/d) 108,978 70,293 111,636 68,043 Crude oil and NGLs (bbls/d) 8,952 6,593 9,452 6,676 Total boe/d (at) 6:1 27,115 18,309 28,058 18,017 Average prices (including hedging) Natural gas ($/mcf) $ 7.52 $ 6.18 $ 7.80 $ 7.39 Crude oil and NGLs ($/bbl) $ 61.93 $ 68.69 $ 60.21 $ 63.44 Supplemental (000) Trust Units outstanding at end of period 116,091 94,689 116,091 94,689 Trust Units issuable Convertible Debentures 8,334 8,339 8,334 8,339 Trust Units Rights Incentive Plan 150 273 150 273 Trust Units outstanding and issuable at end of period 124,575 103,301 124,575 103,301 Basic weighted average Trust Units 113,854 62,710 111,108 60,803 (1) based on basic weighted average Trust Units outstanding (2) based on Trust Units outstanding at each distribution record date (3) working capital deficit excludes derivative assets and liabilities MESSAGE TO UNITHOLDERS Highlights for the second quarter 2007 include: - Production volumes in the second quarter of 2007 increased 48% to 27,115 boe/d compared to 18,309 boe/d in the second quarter of 2006. Production volumes in the second quarter of 2007 are higher due to volumes from the Ketch acquisition, which closed June 23, 2006. - Natural gas production for the second quarter of 2007 increased 55% to 109.0 mmcf/d compared to 70.3 mmcf/d reported in the second quarter of 2006. Crude oil and natural gas liquids production increased 36% to 8,952 bbls/d compared to 6,593 bbls/d in the second quarter of 2006. - Q2 2007 payout ratio decreased to 83% compared to 127% for the same period in 2006. The decreased payout ratio is a result of previous distribution adjustments and Q2 2006 including only eight days of Ketch cash flows in funds from operations while a full month of distributions were paid on the corresponding Trust Units issued for the acquisition. Our year to date payout ratio is 80% for the six months ended June 30, 2007, which is on-track with expectations and results from our hedging gains and solid operational performance. - The Fund declared three distributions during the quarter totaling $0.45 per Trust Unit. Since inception, the Fund has distributed $766.9 million or $15.39 per Trust Unit. - Funds from operations for the second quarter of 2007 was $62.6 million or $0.54 per Trust Unit compared to $42.3 million or $0.62 per Trust Unit for the same period of 2006. - Capital spending during Q2 2007 included the drilling of 5.8 net (10 gross) wells at a 100% success rate. Drilling activity in the current quarter amounted to $8 million and $10 million was directed to complete facilities work and well completions resulting from our highly successful Q1 2007 program. Additionally, $7 million was spent on land, seismic and other non-operated activities for total exploitation and development capital of $25.7 million in the quarter. Success continued in our light oil program at Nevis, Southeast Saskatchewan and Sunset and with our gas drilling at Northville and Willesden Green. - Per unit operating costs in Q2 2007 have decreased by 6% to $10.91/boe when compared to Q1 2007. Q1 costs were higher than normal due to winter freezing conditions that created significant one-time expenditures. Total operating costs have decreased by 11% from Q1 2007 and we are actively pursuing optimization opportunities to improve the cost structure. Hedging Position - Advantage has layered in several hedges on both natural gas and oil which will provide floor protection through summer 2007 and winter 2007/2008 for natural gas. - Given current weakness in natural gas prices, Advantage is well positioned through Q3 & Q4 2007. The Fund currently has approximately 54% of our net natural gas production hedged for summer at an average floor price of $7.08/mcf and an average ceiling of $8.09/mcf. In addition, 14% of our net crude oil production has been hedged for the same period at an average floor of US$65.00/bbl and a ceiling of US$90.00/bbl. - For the winter months and extending into the spring of 2008, Advantage has 28% of our net natural gas production hedged at a floor price of $8.85/mcf and a ceiling of $10.19/mcf. - Advantage has been opportunistic with respect to hedging and will continue to monitor the forward prices to protect cash flow. Looking Forward - We are reiterating our guidance range of 27,500 to 29,500 boe/d for 2007. We expect to trend towards the lower end of this range due to delays created by the extremely wet weather conditions experienced this spring and the continuing third party outages that will occur this summer. - Operating costs are expected to be approximately $10.50 to $11.50 on a per boe basis due to reduced production through the Q2 and Q3 periods. However, total operating costs have decreased by 11% in Q2 when compared to Q1 2007. Reduced industry drilling activity in the last half of 2007 may have a cascade effect of reducing service & related costs. - Royalty rates are expected to remain in the 19 to 20% range for 2007. - Capital spending will be directed toward more oil projects in the second half of 2007 due to continued higher crude oil pricing. Total exploration and development capital for 2007 is expected to be unchanged at $125 to $145 million. Advantage's highly attractive and large drilling inventory allows flexibility in our capital allocation. - Advantage has exceptional tax pool coverage which will help reduce the amount of tax leakage to Unitholders for several years after 2011. As of December 31, 2006, the Fund had approximately $1.2 billion in tax pools which was one of the highest in the sector as a percentage of market capitalization. Proposed Business Combination with Sound Energy Trust: - On July 9, 2007, Advantage and Sound Energy Trust ("Sound") announced that their respective boards of directors had unanimously approved an agreement for the business combination of Advantage and Sound. The combined trust, which will retain the Advantage name and management, will have an initial enterprise value of approximately $2.5 billion. The combination will be accomplished through a Plan of Arrangement (the "Arrangement") by the exchange of each Sound Trust Unit for 0.30 of an Advantage Trust Unit or, at the election of the holder of Sound Trust Units, $0.66 in cash and 0.2557 of an Advantage Trust Unit. In addition, all Sound Exchangeable Shares will be exchanged for Advantage Trust Units on the same ratio based on the conversion ratio in effect at the effective date of the Arrangement. The Arrangement is expected to close in early September 2007. - The key benefits of the transaction are: - Highly accretive on a production, cash flow, reserves and net asset value per Trust Unit basis; - Improvement in Advantage's payout ratio; - The Sound assets have a high degree of operating synergies with key Advantage properties through facilities optimization opportunities and by significantly increasing the number of low risk drilling locations. In addition, the net undeveloped land inventory increases 111% to 760,000 net acres; - Advantage's tax pools will increase 35% to over $1.6 billion which will be one of the highest in the sector relative to market capitalization; - Sound's hedging program complements Advantage's hedging program. Sound has 55% of their net natural gas production hedged at a floor price of $7.91/mcf for Q4 2007; and - The combined entity is estimated to have 2007 exit rate production of approximately 35,000 to 36,500 boe/d and a proved plus probable reserve life index of approximately 11.8 years using 2007 estimated exit rate production. >> MANAGEMENT'S DISCUSSION & ANALYSIS The following Management's Discussion and Analysis ("MD&A"), dated as of August 14, 2007, provides a detailed explanation of the financial and operating results of Advantage Energy Income Fund ("Advantage", the "Fund", "us", "we" or "our") for the three and six months ended June 30, 2007 and should be read in conjunction with the consolidated financial statements contained within this interim report and the audited financial statements and MD&A for the year ended December 31, 2006. The consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles ("GAAP") and all references are to Canadian dollars unless otherwise indicated. All per barrel of oil equivalent ("boe") amounts are stated at a conversion rate of six thousand cubic feet of natural gas being equal to one barrel of oil or liquids. Non-GAAP Measures The Fund discloses several financial measures in the MD&A that do not have any standardized meaning prescribed under GAAP. These financial measures include funds from operations and per Trust Unit, cash netbacks, and payout ratio. Management believes that these financial measures are useful supplemental information to analyze operating performance, leverage and provide an indication of the results generated by the Fund's principal business activities prior to the consideration of how those activities are financed or how the results are taxed. Investors should be cautioned that these measures should not be construed as an alternative to net income, cash provided by operating activities or other measures of financial performance as determined in accordance with GAAP. Advantage's method of calculating these measures may differ from other companies, and accordingly, they may not be comparable to similar measures used by other companies. Funds from operations, as presented, is based on cash provided by operating activities before expenditures on asset retirement and changes in non-cash working capital. Funds from operations per Trust Unit is based on the number of Trust Units outstanding at each distribution record date. Both cash netbacks and payout ratio are dependent on the determination of funds from operations. Cash netbacks include the primary cash revenues and expenses on a per boe basis that comprise funds from operations. Payout ratio represents the distributions declared for the period as a percentage of funds from operations. Funds from operations reconciled to cash provided by operating activities is as follows: << Three months ended Six months ended June 30 June 30 2007 2006 % change 2007 2006 % change Cash provided by operating activities $ 49,932 $ 44,741 12% $100,452 $ 84,621 19% Expenditures on asset retirement (302) 414 (173)% 3,707 1,447 156% Changes in non-cash working capital 13,004 (2,874) (552)% 24,120 2,843 748% Funds from operations $ 62,634 $ 42,281 48% $128,279 $ 88,911 44% >> Forward-Looking Information The information in this report contains certain forward-looking statements. These statements relate to future events or our future performance. All statements other than statements of historical fact may be forward-looking statements. Forward-looking statements are often, but not always, identified by the use of words such as "seek", "anticipate", "plan", "continue", "estimate", "expect", "may", "will", "project", "predict", "potential", "targeting", "intend", "could", "might", "should", "believe", "would" and similar expressions. These statements involve substantial known and unknown risks and uncertainties, certain of which are beyond Advantage's control, including: the impact of general economic conditions; industry conditions; changes in laws and regulations including the adoption of new environmental laws and regulations and changes in how they are interpreted and enforced; fluctuations in commodity prices and foreign exchange and interest rates; stock market volatility and market valuations; volatility in market prices for oil and natural gas; liabilities inherent in oil and natural gas operations; uncertainties associated with estimating oil and natural gas reserves; competition for, among other things, capital, acquisitions of reserves, undeveloped lands and skilled personnel; incorrect assessments of the value of acquisitions; changes in income tax laws or changes in tax laws and incentive programs relating to the oil and gas industry and income trusts; geological, technical, drilling and processing problems and other difficulties in producing petroleum reserves; obtaining required approvals of regulatory authorities and other risk factors set forth in Advantage's Annual Information Form which is available at www.advantageincome.com or www.sedar.com.
